Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given via emails with Scott M. Garrett (Reg. No. 39,988) on 2/4/2022.
The application has been amended as follows: 
1. (Currently Amended) A method for defining and applying toll exclusion zones to avoid inadvertent toll charges based on location, comprising:
defining, by a backend server of a tolling service, a first plurality of location polygons, each one of the first plurality of location polygons corresponding to a respective one of a plurality of geofenced toll regions;
defining, by the backend server a plurality of geofenced non-toll regions, wherein each one of the plurality of geofenced non-toll regions corresponds to a non-toll roadway portion that is geographically proximate to one of the plurality of geofenced toll regions;
transmitting, by the backend server to a mobile device that is present in a vehicle, the first plurality of location polygons, wherein the mobile device monitors its location relative to the first plurality of location polygons and transmits its location to the backend server only when the vehicle is within one of the first plurality of location polygons; 
receiving, at [[a]] the backend server from [[a]] the mobile device, a plurality of locations of the mobile device, wherein the plurality of locations are location points represented in geolocation coordinates that are each determined in succession by the mobile device, and which are determined by a satellite location receiver of the mobile device which includes an inherent location inaccuracy;
the backend server comparing each of the plurality of locations to at least one of a plurality 
 falls within the one of the plurality of geofenced toll regions, wherein when a location of the mobile device is within any of the plurality of geofenced toll regions a toll is normally charged by the backend server to a toll account associated with the mobile device; 
the backend server further determining that there is at least one geofenced non-toll region associated with the one of the geofenced toll regions in which the one of the plurality of locations falls, wherein the association of the at least one geofenced non-toll region with the one geofenced toll region is based on a geographic proximity of the at least one geofenced non-toll region with the one geofenced toll region;
the backend server further determining that at least one of the plurality of locations is within at least one geofenced non-toll region associated with the one of the geofenced toll regions;


responsive to the backend server determining that at least one of the plurality of locations  is within at least one geofenced non-toll region associated with the one of the geofenced toll regions, the backend server inhibiting [[the]] a toll being charged to the toll account that would otherwise be charged for one of the plurality of locations being in the one of the plurality of geofenced toll regions.  

	2. (Previously Presented) The method of claim 1, wherein determining that at least one of the plurality of locations is within at least one geofenced non-toll region associated with the one of the geofenced toll regions further comprises determining that the at least one geofenced non-toll region is a toll exclusion region.
	3. (Previously Presented) The method of claim 1, wherein in response to the backend server further determining that at least one of the plurality of locations is within at least one geofenced non-toll region associated with the one of the geofenced toll regions, the backend 
	4. (Previously Presented) The method of claim 3, further comprising the backend server applying a weighting to locations of the mobile device determined to be in the at least one geofenced non-toll region to count more than locations of the mobile device in the one of the plurality of geofenced toll regions.
	5. (Previously Presented) The method of claim 4, wherein the ate last one geofence non-toll region associated with the one of the plurality of geofenced toll regions is defined over a curved section of roadway, and the one of the plurality of geofenced toll regions is defined over a straight section of roadway.
	6-11. (Cancelled).
Examiner’s Statement of Reasons for Allowance
The following is an Allowance in response to the amendments filed on 2/3/2022.
Claim 1 is currently amended.
Claims 2-5 were previously presented.
Claims 6-11 were previously cancelled.
Therefore, claims 1-5 are pending and allowed below.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the 35 USC 101 in view of Alice rejections, Applicant’s claims recite the additional limitations of “…defining a first plurality of location polygons, each one of the first plurality of location polygons corresponding to a respective one of a plurality of geofenced toll regions; defining wherein each one of the plurality of geofenced non-toll regions corresponds to a non-toll roadway portion that is geographically proximate to one of the plurality of geofenced toll regions; transmitting, by the backend server to a mobile device that is present in a vehicle, the first plurality of location polygons, wherein the mobile device monitors its location relative to 
Regarding the 103 rejections, Novak (2014/0278838) teaches a method for calculating a fare for a transport service is provided. One or more processors receive a plurality of location .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Ben Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIEN C NGUYEN/Primary Examiner, Art Unit 3694